                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:17-cv-234-MOC
                                3:13-cr-293-MOC-1

JERONZA THORNE,                     )
                                    )
            Petitioner,             )
                                    )
vs.                                 )                         SUPPLEMENTAL
                                    )                         60-DAY ORDER
UNITED STATES OF AMERICA,           )
                                    )
            Respondent.             )
____________________________________)

       THIS MATTER is before the Court on Petitioner’s Motion to Amend his Motion to

Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody under 28 U.S.C. § 2255,

(Doc. 7), and Response addressing timeliness, (Doc. No. 10).

       Upon consideration of the Motion to Amend, Petitioner’s Response addressing timeliness,

and the record of prior proceedings, the Court determines that the United States Attorney should

file a response to Petitioner’s Motion to Amend. The Court will direct that the United States file

an Answer or other responsive pleading in this case within sixty (60) days from entry of this Order.

       IT IS, THEREFORE, ORDERED that no later than sixty (60) days from entry of this

Order, the United States Attorney shall file an Answer or other responsive pleading to Petitioner’s

Motion to Amend.



                                           Signed: April 22, 2019




                                                 1
